DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney of record Jeffrey Waters (Reg# 53749) on July 14, 2022.

Please amend claims 1 and 16 which were filed July 1, 2022 as follows: 
1. In claim 1, in lines 19-20, after "the driving transistor” and before “from the second sensing voltage”, insert --- in each of the pixels---.
2. In claim 16, in lines 19-20, after "the driving transistor” and before “from the second sensing voltage”, insert --- in each of the pixels---.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 4-8, 10-15 are allowed.
The present invention is directed to a display apparatus equipped with a data driver including a plurality of buffer amplifiers for providing a first sensing voltage to a plurality of pixels; a global amplifier for providing a second sensing voltage to the plurality of pixels; and a sensor for generating a compensation signal applied to a plurality data lines based on comparison of the first sensing voltage and the second sensing voltage. The claimed invention (claim 1 as representative of the independent claims) recites:
A display device comprising: 
a display panel including a plurality of pixels connected to data lines and sensing lines; 
a data driver including a plurality of buffer amplifiers and a sensor, wherein the plurality of buffer amplifiers supplies a first sensing voltage to the data lines during a first sensing period, and the sensor receives a first sensing signal from the pixels through the sensing lines during the first sensing period; and 
a global amplifier which supplies a second sensing voltage to the data lines during a second sensing period different from the first sensing period, 
wherein the sensor receives a second sensing signal corresponding to the second sensing voltage from the pixels through the sensing lines during the second sensing period, and generates compensation data based on a difference value between the first sensing signal and the second sensing signal, 
wherein an output terminal of the global amplifier is connected to each of all data lines of the display panel through a first switch, a second switch, and a third switch, and 
wherein the first sensing signal is a value obtained by subtracting a sum of a threshold voltage of a driving transistor included in each of the pixels and a voltage deviation of the buffer amplifiers from the first sensing voltage, and the second sensing signal is a value obtained by subtracting the threshold voltage of the driving transistor in each of the pixels from the second sensing voltage.
The claimed material as disclosed is detailed and specific. The prior arts teach a display device equipped with a data driver including a plurality of buffer amplifiers applied data signals to a plurality of pixels, and a global amplifier applied a voltage signal to the plurality of pixels; and sensor for sensing current of the plurality of pixels for generating a compensation signal for the plurality of pixels as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 12-24 and Figures 1-6. Applicant has argued these limitations on pages 3-7, of Applicant’s Remarks filed July 1, 2022 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 1-3, 5-8, 10-15 are allowable over the prior arts of record.

Claims 16-19 are allowed.
The present invention is directed to a driving method of a display apparatus equipped with a data driver including a plurality of buffer amplifiers for providing a first sensing voltage to a plurality of pixels; a global amplifier for providing a second sensing voltage to the plurality of pixels; and a sensor for generating a compensation signal applied to a plurality data lines based on comparison of the first sensing voltage and the second sensing voltage. The claimed invention (claim 16 as representative of the independent claims) recites:
A driving method of a display device including a display panel including a plurality of pixels connected to data lines and sensing lines, comprising: 
supplying a first sensing voltage to the data lines by a plurality of buffer amplifiers in a data driver during a first sensing period; 
receiving a first sensing signal from the pixels through the sensing lines by a sensor in the data driver during the first sensing period; 
supplying a second sensing voltage to the data lines from a global amplifier during a second sensing period different from the first sensing period; 
receiving a second sensing signal corresponding to the second sensing voltage from the pixels through the sensing lines by the sensor in the data driver during the second sensing period; and 
generating compensation data based on a difference value between the first sensing signal and the second sensing signal by the sensor in the data driver, 
wherein an output terminal of the global amplifier is connected to each of all data lines of the display panel through a first switch, a second switch, and a third switch, and
wherein the first sensing signal is a value obtained by subtracting a sum of a threshold voltage of a driving transistor included in each of the pixels and a voltage deviation of the buffer amplifiers from the first sensing voltage, and the second sensing signal is a value obtained by subtracting the threshold voltage of the driving transistor in each of the pixels from the second sensing voltage.

The claimed material as disclosed is detailed and specific. The prior arts teach a driving method of a display device equipped with a data driver including a plurality of buffer amplifiers applied data signals to a plurality of pixels, and a global amplifier applied a voltage signal to the plurality of pixels; and sensor for sensing current of the plurality of pixels for generating a compensation signal for the plurality of pixels as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 12-24 and Figures 1-6. Applicant has argued these limitations on pages 3-7, of Applicant’s Remarks filed July 1, 2022 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 16-19 are allowable over the prior arts of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LEE et al (US 2020/0106976 A1) teach a current sensing device and the organic light-emitting display device including the same are disclosed. The current sensing device may include a plurality of sensing units, each sensing unit playing a role of converting a pixel current input through a sensing line into a digital sensing value, and each sensing unit comprising: a current integrator including an integrating amplifier and a feedback capacitor, the integrating amplifier comprising an inverting input terminal, a non-inverting input terminal and an output terminal, wherein the feedback capacitor is connected between the inverting input terminal and the output terminal, and a first reference voltage is input to the non-inverting input terminal; and a current transmitting unit connected between the sensing line and the current integrator to separate the electric connection of the sensing line and the current integrator, wherein the current transmitting unit mirrors the pixel current and causes the mirrored current to be output from the inverting input terminal of the integrating amplifier.
KWON et al (US 2018/0190192 A1) teach an OLED display device capable of simplifying the configuration of an external compensation circuit and reducing a compensation time is disclosed. The OLED display device includes a display panel including a pixel, a feedback compensator circuit connected to the pixel through a data line and a sensing line of the display panel, the feedback compensator circuit including an error amplifier configured to receive, through a feedback line, a feedback current flowing into the sensing line and a feedback voltage generated by a sensing resistor, from the pixel during a scan period, compare a data input voltage with the feedback voltage to adjust a data output voltage supplied to the pixel through the data line, and set a target current for driving an OLED element in the pixel, and a precharger configured to precharge the feedback compensator circuit at a front part of the scan period.
Brahma et al (US 2018/0005579 A1) teach an electronic device includes display circuitry with a source amplifier and a data line that drives signals provided by the source amplifier. Additionally, the display circuitry includes pixels, where each pixel includes a diode, and a scan thin-film-transistor (TFT) that selectively couples the pixels with the data line, based upon a scan control signal. Sensing circuitry of the electronic device includes a capacitor that is electrically coupled to the data line, wherein the capacitor is pre-charged by the source amplifier when the scan TFT is OFF and a sensing amplifier electrically coupled to the data line, providing a sensing output of both a diode voltage of the one or more pixels and a driving current of the one or more pixels, depending on the current operation of the sensing circuitry. Further, conversion circuitry converts the sensing output from an analog domain to a digital domain.
KIM et al (US 2016/0189625 A1) teach an organic light emitting diode display device according to an embodiment includes pixels each configured with an organic light emitting diode and a driving switch used to control a current flowing through the organic light emitting diode. The organic light emitting diode display device compensates a deterioration property of the organic light emitting diode after properties of the driving switch is compensated. As such, the deterioration property of the organic light emitting diode can be maximally reflected to a sensing data. In accordance therewith, the deterioration property of the organic light emitting diode can be accurately compensated.
JEON et al (US 2015/0356898 A1) teach an organic light emitting display device includes a controller to control a first area and a second area of a display based on a predetermined condition. The controller simultaneously controls the pixels in the first area to display an image and controls the pixels in the second area to display light having a same gray scale value. The predetermined condition may be a user command or an operational condition, power mode, or status of a host device. The same gray scale value may be a lowest gray scale value in a predetermined range. The first and second areas may have different contours, and may be located at respective main and peripheral display locations of the host device.
Koyama et al (US 8576147 B2) teach a display device suppresses the influence of variations of a current value supplied to a light emitting element caused by a temperature change. In particular, luminance variations caused by a temperature gradient in a pixel portion due to a heat generated from a source signal line driver circuit are suppressed. In a display device including a gate signal line provided in a row direction, a source signal line provided in a column direction, and a light emitting element in a pixel portion arranged in matrix corresponding to the gate signal line and the source signal line, a column of monitor elements is provided beside the pixel portion, a constant current is supplied to each row of the monitor elements, and a voltage generated at the monitor element for each row of pixels is applied to light emitting elements of the corresponding row.
Ito et al (US 2008/0001876 A1) teach a display driver includes a common electrode charge storage switch provided between a first capacitor element connection node to which one end of a first capacitor element can be connected and a common electrode voltage output node to which a voltage of a common electrode opposite to a pixel electrode of an electro-optical device through an electro-optical material is supplied, a source charge storage switch provided between a second capacitor element connection node to which one end of a second capacitor element can be connected and a source voltage output node to which a voltage of a source line of the electro-optical device is supplied, and a node short circuit switch provided between the common electrode voltage output node and the source voltage output node.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIN LI/
Primary Examiner, Art Unit 2693